    Case 5:21-cv-03217-SAC Document 3 Filed 09/15/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


ROBERT DEAN BLAUROCK,

                              Petitioner,

           v.                                         CASE NO. 21-3217-SAC

STATE OF KANSAS, et al.,


                              Respondents.


                          MEMORANDUM AND ORDER



       This matter is a pro se petition for writ of habeas corpus

filed pursuant to 28 U.S.C. § 2254. The Court has conducted an

initial review of the Petition under Rule 4 of the Rules Governing

Section   2254   Cases   in   the   United   States   District      Courts.   As

explained below, the Court          dismisses this matter for lack of

jurisdiction.

Background

       In 2005 and 2006, Petitioner was convicted in Kansas state
courts of numerous sex offenses and sentenced to a controlling

sentence of 317 months in prison. State v. Blaurock, 2020 WL 593896,

*1 (Kan. Ct. App. Feb. 7, 2020) (unpublished opinion) (Blaurock

VI), rev. denied Sept. 29, 2020; State v. Blaurock, 41 Kan. App. 2d

178, 181 (Kan. Ct. App. 2009) (Blaurock I), rev. denied Nov. 5,

2009. On direct appeal, the Kansas Court of Appeals (KCOA) affirmed

his convictions and sentences and the Kansas Supreme Court (KSC)
denied review. Blaurock I, 41 Kan. App. 2d at 180-81. Petitioner

then   unsuccessfully    sought     habeas   corpus   relief   in    the   state

district court pursuant to K.S.A. 60-1507. Blaurock v. State, 2015
     Case 5:21-cv-03217-SAC Document 3 Filed 09/15/21 Page 2 of 5




WL 1122935, *1 (Kan. Ct. App. March 6, 2015) (unpublished opinion)

(Blaurock II), rev. denied Sept. 14, 2015. On appeal, the KCOA

affirmed the denial and the KSC denied review. Id. at *1, 7.

      In December 2015, Petitioner filed with this Court a pro se

petition for writ of habeas corpus under 28 U.S.C. § 2254. Blaurock

v. State of Kansas, Case No. 15-cv-3274-DDC, Doc. 1. In December

2016, the Court denied the petition, holding that 28 of Petitioner’s

31 asserted grounds for relief were procedurally defaulted and the

remaining three failed on their merits. Blaurock v. Kansas, 2016 WL

7157581, at *5-9-10 (D. Kan. Dec. 8, 2016)(Blaurock III). When this

Court declined to issue a certificate of appealability (COA),

Petitioner sought a COA from the United States Court of Appeals for

the Tenth Circuit, which denied his request. Id. at *10; Blaurock

v. Kansas, 686 Fed. Appx. 597, 614 (10th Cir. April 25, 2017)

(unpublished opinion)(Blaurock IV).

      In February 2018, Petitioner filed a pro se 60-1507 motion for

habeas relief in the state district court. Blaurock v. State, 2019

WL   7207548     (Kan.    Ct.   App.    Dec.    27,   2019)    (unpublished
opinion)(Blaurock V), rev. denied Sept. 24, 2020. The district court

summarily denied the motion as untimely, successive, and meritless.

Id. at *2. Petitioner appealed, the KCOA affirmed, and the KSC

denied review. Id. at *1, 9. On September 10, 2021, Petitioner filed

in this Court filed the current petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. (Doc. 1.)

Discussion

      Rule 4 of the Rules Governing § 2254 Cases requires the Court
to review a habeas petition upon filing and to dismiss it “[i]f it

plainly appears from the petition and any attached exhibits that
      Case 5:21-cv-03217-SAC Document 3 Filed 09/15/21 Page 3 of 5




the petitioner is not entitled to relief in the district court.”

Rules Governing § 2254 Cases, Rule 4, 28 U.S.C.A. foll. § 2254.

       The Court has conducted a preliminary review of the petition

and attached exhibits and finds that this matter is a second and

successive application for habeas corpus. As noted above, the first

application was adjudicated in Blaurock v. State, Case No. 15-cv-

3274-DDC. Under 28 U.SC. § 2244(b), “the filing of a second or

successive § 2254 application is tightly constrained.” Case v.

Hatch, 731 F.3d 1015, 2026 (10th Cir. 2013). Before a petitioner

may proceed in a second or successive application for habeas corpus

relief, “the applicant shall move in the appropriate court of

appeals for an order authorizing the district court to consider the

application.” 28 U.S.C. § 2244(b)(3)(A). Petitioner has not done

so.

       Where a petitioner fails to obtain the prior authorization, a

federal district court must dismiss the matter or, “if it is in the

interest of justice,” transfer the petition to the court of appeals

for possible authorization. In re Cline, 531 F.3d 1249, 1251 (10th
Cir. 2008). Petitioner asserts four grounds for relief:              he was

denied his constitutional right to effective assistance of trial

counsel, based on actions and inaction related to plea negotiations

and an alibi defense; direct-appeal counsel provided ineffective

assistance, and Petitioner was denied his constitutional right to

a fair, impartial, and mentally competent jury. Id. at p. 5-11.

       All Petitioner’s current claims were raised and adjudicated in

his earlier § 2254 petition, where the Court held that the claim
involving trial counsel and plea negotiations (now Ground 1) and

the claim that his jury was unfair, impartial, and incompetent (now
   Case 5:21-cv-03217-SAC Document 3 Filed 09/15/21 Page 4 of 5




Ground 2) were procedurally defaulted on state procedural grounds.

See Blaurock III, 2016 WL 7157581, at *5-6. The Court further held

that Petitioner’s claims that his trial counsel was ineffective

with respect to his alibi defense (now Ground 3) and that his

direct-appeal    counsel    was     ineffective    (now   Ground     4)   were

unexhausted and anticipatorily defaulted. See id. at *6-7. Because

Petitioner failed to make the showings required to overcome the

procedural default, the Court held that the claims were barred from

federal habeas review. The Tenth Circuit concluded a reasonable

jurist could not debate these findings or the resulting denial of

the petition. See Blaurock IV, 686 Fed. Appx. at 606-07.

     Repeated litigation of virtually identical causes of cation

may be deemed frivolous or malicious. See Childs v. Miller, 713

F.3d 1262, 1265 (10th Cir. 2013); see also Thomas v. Mitchell, 2020

WL 68379 (D. Kan. Jan. 7, 2020) (memorandum and order) (applying

Childs   to   habeas   petition).    Moreover,    28   U.S.C.   §   2244(b)(1)

requires this court to dismiss any “claim presented in a second or

successive habeas corpus application under section 2254 that was
presented in a prior application.” Thus, the Court determines that

transferring this matter to the Tenth Circuit would not serve the

interest of justice. If he wishes, Petitioner may independently

apply to the Tenth Circuit for authorization to proceed with this

petition.

     The Court also concludes that its ruling in this matter is not

subject to debate among jurists of reason and declines to issue a

certificate of appealability. See Slack v. McDaniel, 529 U.S. 473,
484 (2000).
   Case 5:21-cv-03217-SAC Document 3 Filed 09/15/21 Page 5 of 5




    IT IS THEREFORE ORDERED that this matter is dismissed as an

unauthorized second or successive petition under 28 U.S.C. § 2254,

which this Court lacks jurisdiction to consider. No certificate of

appealability will issue.


    IT IS SO ORDERED.

    DATED:   This 15th day of September, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
